DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a radial lip and a protruding axial lip”.  Claim 4 previously recited “on or more features on the outer side”.  It is unclear if the radial lip and the protruding axial lip are the one or more features or if they are in addition to the one or more features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi U.S. 4,723,350.
Re clm 1, Kobayashi discloses a seal case for a seal (Fig. 1) comprising an inner case (22) encircling a rotation axis (of shaft S) of the seal, an outer case (21 and 23) encircling the rotation axis and including a ring-shaped frame (21) and a rubber gasket (23) over-molded (heat-bonded) on the frame, and a plastic wafer (1; PTFE; col. 4: lines 3-14) clamped between the inner case and the outer case (via 21a and 22a; col. 3: lines 38-40), and secured at least by the rubber gasket (23).
The limitation “bearing” in “bearing seal” is considered intended use of the seal and given little or no patentable weight.
The limitation “over-molded” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 2, Kobayashi further discloses the inner case including a first radial leg (22a), the frame including a second radial leg (21a), the plastic wafer including a third radial leg (1b) and a lip (1a) extending radially inwards from the third radial leg, the third radial leg being clamped between the first radial leg and a portion of the rubber gasket (23) over-molded on the second radial leg.
Re clm 3, Kobayashi further discloses the outer case having an inner side (right side, Fig. 1) facing the inner case and an outer side (left side) opposite the inner side, the rubber gasket being over-molded onto both the inner side and the outer side.
Re clm 9, Kobayashi further discloses the plastic wafer being formed from a material that attains a gel state when melted (PTFE; col. 4: lines 3-14).
Re clm 10, Kobayashi further discloses the plastic wafer including polytetrafluoroethylene (PTFE; col. 4: lines 3-14).
Re clm 15, Kobayashi discloses a method for manufacturing a seal, comprising over-molding (heat-bonded; col. 3: lines 36) a rubber gasket (23) onto a ring-shaped frame to form an outer case (21 and 23), placing a plastic wafer (1) between the rubber gasket (23) and an inner case (22), and securing the inner case to the outer case to form a seal case (Fig. 3-7).
The limitation “bearing” in “bearing seal” is considered intended use of the seal and given little or no patentable weight.
Re clm 21, Kobayashi further discloses the steps of placing and securing cooperating to clamp the plastic wafer directly between the rubber gasket and the inner case (Fig. 3-7; col. 3: lines 38-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. 4,723,350 in view of Hatch U.S. 2003/0184021.
Assuming over-molding is different form heat-bonding:
Re clm 1, Kobayashi discloses a seal case for a seal (Fig. 1) comprising an inner case (22) encircling a rotation axis (of shaft S) of the seal, an outer case (21 and 23) encircling the rotation axis and including a ring-shaped frame (21) and a rubber gasket (23) over-molded (heat-bonded) on the frame, and a plastic wafer (1; PTFE; col. 4: lines 3-14) clamped between the inner case and the outer case (via 21a and 22a; col. 3: lines 38-40), and secured at least by the rubber gasket (23).
Kobayashi does not specifically state “over-molding” the rubber gasket on the frame.
Hatch teaches over-molding the elastic seal body onto the case ([0005]).
Since both Kobayashi and Hatch teach case members with elastic elements attached thereto, it would have been obvious to one of ordinary skill in the art to substitute the heat-bond attachment means of Kobayashi with the over-molding of Hatch to achieve the predictable result of securely attaching the elastic member to the case.
The limitation “bearing” in “bearing seal” is considered intended use of the seal and given little or no patentable weight.
Re clm 2, Kobayashi further discloses the inner case including a first radial leg (22a), the frame including a second radial leg (21a), the plastic wafer including a third radial leg (1b) 
Re clm 3, Kobayashi further discloses the outer case having an inner side (right side, Fig. 1) facing the inner case and an outer side (left side) opposite the inner side, the rubber gasket being over-molded onto both the inner side and the outer side.
Re clm 9, Kobayashi further discloses the plastic wafer being formed from a material that attains a gel state when melted (PTFE; col. 4: lines 3-14).
Re clm 10, Kobayashi further discloses the plastic wafer including polytetrafluoroethylene (PTFE; col. 4: lines 3-14).
Re clm 11, Kobayashi further discloses the outer case having an inner side (right side, Fig. 1) facing the inner case and an outer side (left side) opposite the inner side, the plastic wafer including a radial leg (1b) clamped between the inner case and the outer case, and a lip (1a) connected to an innermost diameter of the radial leg.
Kobayashi does not disclose a sleeve encircling the rotation axis and wrapping around at least a portion of the outer side of the seal case and a radially-inner most extreme of the seal case, the sleeve being rotatable about the rotation axis relative to the seal case, the sleeve including an inner-diameter leg that is radially inwards from the seal case and extends in a direction parallel to the rotation axis, the inner-diameter leg engaging with the lip.
Hatch teaches a sleeve (14, Fig. 1) encircling the rotation axis and wrapping around at least a portion of the outer side of the seal case (20) and a radially-inner most extreme of the seal case (via 36), the sleeve being rotatable about the rotation axis relative to the seal case, the sleeve including an inner-diameter leg (36) that is radially inwards from the seal case and extends in a direction parallel to the rotation axis, the inner-diameter leg engaging with the lip (30 contacts 36) for the purpose of having increased contaminant exclusion, while retaining lubricant in the assembly.

Re clm 12, the improvement of Hatch further discloses the rubber gasket (22) including a radial lip (54) extending in a direction from the frame toward the inner-diameter leg of the sleeve.
Re clm 13, the improvement of Hatch further discloses the sleeve further including an outer-diameter leg (38) that is radially outwards from the plastic wafer and extends in the direction parallel to the rotation axis, and a middle section (34) connecting between the inner-diameter leg and the outer-diameter leg, the middle section and the outer-diameter leg wrapping around the at least a portion of the outer side, the bearing seal further comprising a thrust bumper (at 66) seated in the rubber gasket on the outer side of the outer case, the thrust bumper facing an edge (right end of 38) of the outer-diameter leg of the sleeve.
Re clm 14, the improvement of Hatch further discloses the rubber gasket including a radial lip (54) extending in a direction from the frame toward the inner-diameter leg (36) of the sleeve, and an axial lip (56) extending in a direction from the frame toward the middle section of the sleeve (34).
Re clm 15, Kobayashi discloses a method for manufacturing a seal, comprising over-molding (heat-bonded; col. 3: lines 36) a rubber gasket (23) onto a ring-shaped frame to form an outer case (21 and 23), placing a plastic wafer (1) between the rubber gasket (23) and an inner case (22), and securing the inner case to the outer case to form a seal case (Fig. 3-7).

Re clm 21, Kobayashi further discloses the steps of placing and securing cooperating to clamp the plastic wafer directly between the rubber gasket and the inner case (Fig. 3-7; col. 3: lines 38-40).

Claims 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. 4,723,350 as applied to claim 1 and 15 above, and further in view of White U.S. 2014/0239597.
Kobayashi discloses all the claimed subject matter as described above.
Re clm 11¸Kobayashi further discloses the outer case having an inner side (right side, Fig. 1) facing the inner case and an outer side (left side) opposite the inner side, the plastic wafer including a radial leg (1b) clamped between the inner case and the outer case, and a lip (1a) connected to an innermost diameter of the radial leg.
Kobayashi does not disclose a sleeve encircling the rotation axis and wrapping around at least a portion of the outer side of the seal case and a radially-inner most extreme of the seal case, the sleeve being rotatable about the rotation axis relative to the seal case, the sleeve including an inner-diameter leg that is radially inwards from the seal case and extends in a direction parallel to the rotation axis, the inner-diameter leg engaging with the lip.
White teaches a sleeve (122, Fig. 3) encircling the rotation axis and wrapping around at least a portion of the outer side of the seal case (130 wraps around 210 at 188 at least) and a radially-inner most extreme of the seal case (128 and 134 at least wrap around radially-inner most extreme), the sleeve being rotatable about the rotation axis relative to the seal case (sleeve 122 rotates about the rotation axis from the frame of reference of the seal case or relative thereto), the sleeve including an inner-diameter leg (134) that is radially inwards from the seal case and extends in a direction parallel to the rotation axis, the inner-diameter leg 
It would have been obvious to one of ordinary skill in the art to modify Kobayashi’s seal to further include a sleeve encircling the rotation axis and wrapping around at least a portion of the outer side of the seal case and a radially-inner most extreme of the seal case, the sleeve being rotatable about the rotation axis relative to the seal case, the sleeve including an inner-diameter leg that is radially inwards from the seal case and extends in a direction parallel to the rotation axis, the inner-diameter leg engaging with the lip for the purpose of having increased contaminant exclusion, while retaining lubricant in the assembly.
Re clm 12, the improvement of White further discloses the rubber gasket including a radial lip (214) extending in a direction from the frame toward the inner-diameter leg of the sleeve (134).
Re clm 23, Kobayashi does not disclose disposing the seal case between a sleeve and a retainer ring, the sleeve wrapping around an outer side of the outer case opposite the plastic wafer and a radially innermost extreme of the seal case closest to the rotation axis of the seal case, the retainer ring being on a side of the inner case opposite the plastic wafer, and securing the retainer ring to the sleeve.
White teaches disposing the seal case between a sleeve (122, Fig. 3) and a retainer ring (138), the sleeve wrapping around an outer side of the outer case opposite the plastic wafer and a radially innermost extreme of the seal case closest to the rotation axis of the seal case, the retainer ring being on a side of the inner case opposite the plastic wafer, and securing the retainer ring to the sleeve for the purpose of having increased contaminant exclusion, while retaining lubricant in the assembly ([0009]).
It would have been obvious to one of ordinary skill in the art to modify the seal of Kobayashi and provide disposing the seal case between a sleeve and a retainer ring, the sleeve wrapping around an outer side of the outer case opposite the plastic wafer and a radially .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. 4,723,350 or Kobayashi U.S. 4,723,350 in view of Hatch U.S. 2003/0184021 as applied to claim 15 above, and further in view of Ladin U.S. 4,304,412.
Kobayashi or Kobayashi in view of Hatch discloses all the claimed subject matter as described above.
Re clm 22, Kobayashi does not disclose the specific means of shaping the cases and does not disclose spin forming the frame and the inner case.
Ladin teaches a seal member shaped by spin forming (col. 4: lines 19-21). 
Since both Kobayashi and Ladin disclose case members of seals, it would have been obvious to one of ordinary skill in the art to substitute the unknown forming means of Kobayashi with the spin forming of Ladin to achieve the predictable result of shaping the metal blank into a case member.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. 4,723,350 in view of Hatch U.S. 2003/0184021 as applied to claim 15 above, and further in view of White U.S. 2014/0239597.
Kobayashi in view of Hatch discloses all the claimed subject matter as describe above.
Re clm 23, Hatch further discloses disposing the seal case relative to a sleeve, the sleeve wrapping around an outer side of the outer case opposite the plastic wafer and a radially innermost extreme of the seal case closest to the rotation axis of the seal case.

White teaches securing a retainer ring (138) to the sleeve (134), the seal case (210) being between the sleeve and the retainer ring, the retainer ring being on a side of the inner case opposite the plastic wafer for the purpose of protecting the sealing lip ([0035]).
It would have been obvious to one of ordinary skill in the art to modify Hatch’s sleeve to further including securing a retainer ring to the sleeve, the seal case being between the sleeve and the retainer ring, the retainer ring being on a side of the inner case opposite the plastic wafer for the purpose of protecting the sealing lip.
Re clm 24, the improvement of Hatch further discloses before the step of disposing, seating a thrust bumper in the rubber gasket on the outer side (at 66), and in the step of disposing, positioning the sleeve such that an edge (right end of 38) of the sleeve faces the thrust bumper.
Allowable Subject Matter
Claims 4-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656